     Case 3:20-cv-00495-JLS-AGS Document 4 Filed 09/17/20 PageID.42 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   VINCENT SANDOVAL,                                   Case No.: 20-CV-495 JLS (AGS)
12                                      Plaintiff,
                                                         ORDER DISMISSING ACTION FOR
13   v.                                                  FAILURE TIMELY TO EFFECT
                                                         SERVICE PURSUANT TO
14   UNITED STATES OF AMERICA,
                                                         FEDERAL RULE OF CIVIL
15                                    Defendant.         PROCEDURE 4(m)
16
                                                         (ECF No. 3)
17
18         On September 1, 2020, the Court ordered Plaintiff Vincent Sandoval to “show cause
19   why this action should not be dismissed for failure timely to effect service.” ECF No. 3
20   (“OSC”) at 1. The Court directed Plaintiff to file either a response or proof of service
21   within fourteen days of the electronic docketing of the Order to Show Cause, i.e., on or
22   before September 15, 2020. Id. As of the date of this Order, Plaintiff has filed neither.
23         Rule 4 of the Federal Rules of Civil Procedure provides:
24                [i]f a defendant is not served within 90 days after the complaint
                  is filed, the court—on motion or on its own after notice to the
25
                  plaintiff—must dismiss the action without prejudice against that
26                defendant or order that service be made within a specified time.
                  But if the plaintiff shows good cause for the failure, the court
27
                  must extend the time for service for an appropriate period.
28

                                                     1
                                                                                20-CV-495 JLS (AGS)
     Case 3:20-cv-00495-JLS-AGS Document 4 Filed 09/17/20 PageID.43 Page 2 of 3



1    Fed. R. Civ. P. 4(m). “In the absence of service of process (or waiver of service by the
2    defendant) . . . a court ordinarily may not exercise power over a party the complaint names
3    as a defendant.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350
4    (1999); Crowley v. Bannister, 734 F.3d 967, 974–75 (9th Cir. 2013) (“A federal court is
5    without personal jurisdiction over a defendant unless the defendant has been served in
6    accordance with Fed. R. Civ. P. 4.”) (citations omitted).
7          As noted in the Court’s September 1, 2020 Order to Show Cause, the initial ninety
8    days provided by Rule 4(m) to effect service on United States of America has long since
9    passed. See OSC at 1 (deadline for service was June 15, 2020); see also Fed. R. Civ. P.
10   4(l)(1) (“[P]roof of service must be made to the court.”); S.D. Cal. CivLR 5.2 (“Proofs of
11   service . . . must be filed in the clerk’s office promptly . . . .”). The district court may not
12   sua sponte dismiss a complaint for lack of service, however, “without first giving notice to
13   the plaintiff and providing an opportunity for him to show good cause for the failure to
14   effect timely service.” Crowley, 734 F.3d at 975 (citation omitted). Indeed, the district
15   court has broad discretion under Rule 4(m) to extend time for service upon a showing of
16   good cause even after the service period has expired. See Mann v. Am. Airlines, 324 F.3d
17   1088, 1090 (9th Cir. 2003).
18         Here, the Court provided Plaintiff notice, along with an additional fourteen days to
19   serve Defendants, and gave Plaintiff the opportunity to show good cause as to why he failed
20   timely to serve Defendant. See generally OSC. Plaintiff, however, has not responded to
21   the Court’s Order to Show Cause by either filing proof of service or seeking additional
22   time to serve Defendant. Further, Plaintiff has failed to file any response at all to the
23   Court’s September 1, 2020 Order to Show Cause explaining his failure timely to serve
24   Defendant. The Court therefore concludes that dismissal without prejudice pursuant to
25   Rule 4(m) is appropriate.
26   ///
27   ///
28   ///

                                                    2
                                                                                   20-CV-495 JLS (AGS)
     Case 3:20-cv-00495-JLS-AGS Document 4 Filed 09/17/20 PageID.44 Page 3 of 3



1          In light of the foregoing, the Court DISMISSES WITHOUT PREJUDICE this
2    action for failure timely to effect service pursuant to Federal Rule of Civil Procedure 4(m).
3    The Clerk of Court SHALL CLOSE the file.
4          IT IS SO ORDERED.
5
6    Dated: September 17, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                20-CV-495 JLS (AGS)
